Citation Nr: 1038529	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-01 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, including as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to February 
1968.  

This case comes to the Board of Veterans' Appeals (Board) from an 
April 2006 rating decision rendered by Philadelphia, Pennsylvania 
Regional Office and Insurance Center (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is obligated to obtain a VA medical examination or opinion for 
claims in cases, such as this one, where there is (1) evidence of 
a current disability, (2) evidence of an in-service event, 
injury, or disease, and (3) an indication that there may be a 
connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.326 (2007); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  To this end, the Veteran was given a VA medical 
examination in conjunction with these claims in March 2006.  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided). 

The March 2006 VA examiner gives no indication that the Veterans 
claims file was reviewed and makes no reference to any service 
treatment records or medical records.  As the Veterans claims 
file contains both his service treatment records and other post-
service medical records, it is not possible that the examiner 
considered all procurable and assembled data by obtaining all 
tests and records that might reasonably illuminate his medical 
analysis.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

In addition, the Board also notes that the examiner opined "[i]n 
the absence of kidney disease, hypertension is neither caused nor 
aggravated by diabetes mellitus type II."  The U.S. Court of 
Appeals for Veterans Claims has held that a medical examination 
report must contain not only clear conclusions with supporting 
data, but also a reasoned medical explanation connecting the two.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion [] 
must support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").  

Since the March 2006 examiner does not appear to have had access 
to the Veterans claims file and provided an incomplete medical 
opinion, the Board finds that the March 2006 VA opinion is 
inadequate and a new examination with a nexus opinion should be 
provided to the Veteran.

Another examination of the Veteran and a full review of the 
Veteran's service treatment records, medical records and claims 
file by an examiner(s) would be helpful in deciding his claims.  
The examiner should take into account the Veteran's entire 
medical history, address his contentions and provide a complete 
rationale for any opinion provided.

The Board notes that any current VA treatment records should be 
obtained.  .  See 38 C.F.R. § 3.159(c)(2) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
all available VA treatment records for the 
Veteran from the Philadelphia VAMC system 
from October 2005 to the present.  

2.  After the above has been accomplished, 
schedule the Veteran for a VA examination(s) 
to determine the nature and etiology of the 
Veteran's hypertension.  The examiner should 
specifically delineate all diagnoses.  All 
necessary testing should be conducted.  The 
Veteran's claims folder, including a copy of 
this Remand, should be available to the 
examiner(s) and reviewed in conjunction with 
the examination.  This report should include 
a discussion of the Veteran's documented 
medical history as well as the Veteran's 
assertions regarding his symptomatology.

The examiner(s) should then provide an 
opinion(s) as to whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's hypertension 
manifested, was aggravated by or is in any 
way related to his active military service, 
to include as secondary, due to or aggravated 
by his service-connected diabetes mellitus.  

Any opinion expressed in the examination 
report should be accompanied by a detailed 
written rationale citing to evidence in the 
claims file and/or sound medical principles.  

3.  Once the above action has been completed, 
readjudicate the claim.  If the issue on 
appeal remain denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


